                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-101-MOC-DCK

 GOLD VALUE INTERNATIONAL                           )
 TEXTILE, INC.,                                     )
                                                    )
                    Plaintiff,                      )
                                                    )
     v.                                             )      ORDER
                                                    )
 THE CATO CORPORATION, et al,                       )
                                                    )
                    Defendants.                     )
                                                    )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 15) filed by Seth L. Hudson, concerning Scott Alan Burroughs

on March 11, 2019. Mr. Scott Alan Burroughs seeks to appear as counsel pro hac vice for Plaintiff

Gold Value International Textile, Inc. d/b/a “Fiesta Fabric”. Upon review and consideration of the

motion, which was accompanied by submission of the necessary fee and information, the Court

will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 15) is GRANTED. Mr. Scott Alan

Burroughs is hereby admitted pro hac vice to represent Plaintiff Gold Value International Textile,

Inc. d/b/a “Fiesta Fabric”.

          SO ORDERED.
                                         Signed: March 11, 2019
